DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to 35 USC 112(b) arguments have been fully considered and are persuasive.  The 35 USC 112(b) rejection of 9/9/2021 has been withdrawn. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection is updated and made final necessitated by amendment. 
Claim Interpretation
The applicant defines a star gear box in paragraph 65 of the Pre-grant Publication. The examiner is interpreting this as a special definition due to the structure described being also known as a sun gear box, epicyclic gearbox, and planet gearbox. If the gearbox is in a way different than the gearboxes listed then clarification will be needed and a drawing showing a special star gear box will need to be provided. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9 and 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Webster US 20120326539 in view of Moxon US 10794617.
Regarding claim 1, Webster discloses Turbomachinery (Par 1: wind or water turbine) comprising: 
First (Fig 1: 12a) and second (12b) sets of rotors configured to operate on a working fluid (Par 43: wind or water turbines drive the rotors); 
first (16) and second (18) sets of electric motors coupled to the respective first and second rotors (12a is coupled to 16 and 12b is coupled to 18); and 
a coupling arrangement (Fig 4: Gearbox 28) arranged to couple adjacent rotors of the first and second rotor sets to provide for fixed ratio, contra-rotation of the first and second rotor sets (Fig 4: Gearbox 28 couples 12a and 12b and have a set gear mesh; Par 80 and 81: the sun gears rotate the rotor in opposite directions).
However, Webser is silent as to: 
wherein the turbomachine comprises a contra-rotating compressor. 
From the same field of endeavor, Moxon teaches: 
wherein the turbomachine comprises a contra-rotating compressor (Fig 2; Col 5, line 56-60: Compressor 33 has contra- rotating rotors). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a contra- rotating compressor into the turbomachinery to allow for the system to better provide thermodynamic efficiency through the control that is provided through the rotors controlling the compression ratio (Col 5, line 56-67).
Regarding claim 4, Webster discloses:
wherein the turbomachinery comprises a turbine (Par 1: wind or water turbine).
Regarding claim 5, Webster discloses:
wherein the coupling arrangement comprises a mechanical gearing arrangement  (Fig 4: Gearbox 28), which mechanically couples rotors of the first set of rotors with an adjacent rotor of the second set of rotors (Fig 4: Gearbox 28 couples 12a and 12b and have a set gear mesh).
Regarding claim 6, Webster discloses:
wherein the coupling arrangement comprises a contra-rotating epicyclic gearbox (Par 78: Gearbox is an epicyclic gearbox with sun gears).
Regarding claim 7, Webster discloses:
wherein the coupling arrangement comprises a ring gear (Fig 4: Outer gear 28) mounted to each of the first and second rotors (Fig 4: Gearbox 28 couples 12a and 12b and have a set gear mesh) and a pinion gear (Fig 5: 44) arranged to mesh with the ring gears (Par 86: 44 meshes with 12a and 12b and 12a and 12b meshes with 28).
Regarding claim 9, Webster discloses:
wherein each electric machine comprises a radial flux electric motor (22) comprising a stator and a rotor (12a is coupled to 16 and 12b is coupled to 18).
Regarding claim 11, Webster discloses:
wherein rotors of adjacent electric motor comprise a different number of magnetic poles relative to one another (Fig 2: the poles of 26 and 22 and both 14s have a different number of poles than one of another).
Regarding claim 12, Webster discloses:
wherein the contra-rotating epicyclic gearbox comprises a star gearbox (Par 78: Gearbox is an epicyclic gearbox with sun gears).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Webster US 20120326539 and Moxon US 10794617 as applied to claim 1 above, and further in view of Palmer US 10700580.
Regarding claim 8, Webster discloses all of the above limitations. However, Webster is silent as to:
wherein the first and second sets of electric motor are coupled to a common motor controller.
From the same field of endeavor, Palmer teaches 
wherein the first and second sets of electric motor (Fig 1: 110 and 120) are coupled to a common motor controller (110 and 120 are coupled to a controller 140).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Webster to have a speed controller for the motors to control the rotational speed of the electrical machine with more efficiency (Col 2, line 9-17).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Webster US 20120326539 and Moxon US 10794617 as applied to claim 1 above, and further in view of Ribarov et al. US 8464511.
Regarding claim 10, Webster discloses:
wherein the stator of the first electric motor is provided radially inward of the rotor (Fig 1: 12a is inward from 22).
However, Webster is silent as to: wherein the stator of the second electric motor is provided radially inward of the rotor.
From the same field of endeavor, Ribarov teaches 
wherein the stator of the second electric motor (Fig 2: 52B) is provided radially inward of the rotor (52B is inward from rotor 44).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Webster to have the second rotor and .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745